Citation Nr: 1434894	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-34 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a disability rating greater than 10 percent for service-connected lumbar spine right paracentral disc protrusion of L4-L5 prior to August 29, 2011, and greater than 40 percent since then.

3.  Entitlement to a compensable disability rating for service-connected left knee patellofemoral pain syndrome prior to August 29, 2011, and greater than 10 percent since then.

4.  Entitlement to an increased disability rating for service-connected external hemorrhoids, rated as noncompensable prior to August 29, 2011, 10 percent from August 29, 2011, to August 6, 2013, and 20 percent thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1989 to December 1989, February 2003 to June 2004, and August 2010 to August 2011.  He also had additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the claims file.  In July 2013, the Board remanded the issues on appeal for additional development.

In a May 2014 rating decision, the RO granted an increased 20 percent rating for hemorrhoids, effective August 7, 2013.  As that grant does not represent the maximum benefit sought on appeal, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Furthermore, while the May 2014 rating decision also granted increased ratings for neurologic manifestations of the Veteran's low back disability, the Board points out that it does not have jurisdiction over those issues.  Service connection for radiculopathy of the lower extremities was granted separately in an unappealed July 2011 rating decision; the Veteran did not appeal either the ratings or effective dates assigned.  As those issues were not separately appealed by the Veteran, they are not on appeal, nor are they part of the current lumbar spine right paracentral disc protrusion of L4-L increased rating claim.

As a final matter, the Board noted in its prior July 2013 remand of this appeal that the issue of a TDIU was not raised by record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Since that time, the Veteran has not submitted any further evidence showing that he is unemployable due to his service-connected disabilities, or even unemployed.  Nor has he responded to that determination by the Board in the prior decision.  Thus, the Board again notes that a TDIU is not currently on appeal.

The issue of service connection for a right knee disability is addressed in the REMAND portion below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 7, 2010, the Veteran's lumbar spine disability more nearly approximated limitation of forward flexion to 60 degrees when considering evidence of functional impairment due to repetitive use, and muscle spasms; it was not manifested by forward flexion limited to 30 degrees or favorable ankylosis.

2.  Since August 29, 2011, the Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the thoracolumbar spine. 

3.  Prior to August 7, 2010, the Veteran's left knee disability was not manifested by limitation of flexion to 60 degrees or extension 10 degrees, even considering complaints of pain, nor was there objective evidence of instability, dislocated semilunar cartilage, or removal of semilunar cartilage.

4.  Since August 29, 2011, the Veteran's left knee disability has not been manifested by limitation of flexion to 30 degrees or extension to 15 degree, even considering complaints of pain, nor has there been objective evidence of instability or dislocated semilunar cartilage.

5.  Prior to August 7, 2010, the Veteran's service-connected hemorrhoid disability was manifested by bleeding and itching with instances of fissure, excessive redundant tissue, or recurrence to more nearly approximate moderately-severe disability.

6.  From August 29, 2011, to August 6, 2013, the Veteran's service-connected hemorrhoids were not manifested by secondary anemia or fissures.

7.  Since August 7, 2013, the Veteran has been in receipt of the maximum schedular rating for hemorrhoids and his condition is not otherwise shown to be manifested by rectal or anal stricture, rectal prolapse, or anal fistula.


CONCLUSIONS OF LAW

1.  Prior to August 7, 2010, the criteria for a 20 percent rating for service-connected lumbar spine right paracentral disc protrusion of L4-L5 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2013).

2.  Since August 29, 2011, the criteria for a disability rating in excess of 40 percent for service-connected lumbar spine right paracentral disc protrusion of L4-L5 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243 (2013).

3.  Prior to August 7, 2010, the criteria for a compensable rating for a service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).

4.  Since August 29, 2011, the criteria for a rating in excess of 10 percent for a service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).

5.  Prior to August 7, 2010, the criteria for a 10 percent rating for service-connected hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7336 (2013).

6.  From August 29, 2011, to August 6, 2013, the criteria for a disability rating in excess of 10 percent for service-connected hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7336 (2013).

7.  Since August 6, 2013, the criteria for a disability rating in excess of 20 percent for service-connected hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013). 

In this case, compliant notice regarding the back, knee, and hemorrhoid increased rating claims was provided to the Veteran in October 2008, prior to the initial adjudication of those claims.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claims.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The record also reflects that VA has made reasonable efforts to obtain relevant records.  In this regard, the RO obtained available service treatment records, relevant post-service private and VA treatment records, and VA examination reports.  Also of record and considered in connection with the claim are written statements provided by the Veteran.  The Veteran has not identified any other available evidence relevant to these claims. 

The Veteran was afforded VA examinations in November 2008, April 2011, and August 2013, the most recent of which are adequate because the examiners reviewed the claims file, discussed the Veteran's medical history, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Another examination is not required for the back, left knee, or hemorrhoid disability on appeal because the Veteran has not reported worsening of those conditions, and the record does not otherwise show evidence of a worsening of those disabilities since August 2013.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

Additionally, the prior July 2013 remand instructions were substantially complied with.  In this regard, the AOJ obtained outstanding VA treatment records and provided the Veteran relevant August 2013 VA examinations.  Additionally, in accordance with the mandates of the July 2013 Remand, the AOJ issued a letter to the Veteran in July 2013 requesting information concerning relevant treatment and requested that he provide a completed authorization for the release of medical records from Dr. Pedro Velez Gonzalez.  The AOJ also obtained in November 2013 English translations for documents in the claims file written in Spanish.  To the extent that potentially relevant private treatment records remain outstanding, the Veteran has failed to provide authorizations for the release of those records despite requests by VA to do so.  The duty to assist is not a one-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Finally, with respect to the April 2013 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ accurately noted the current appellate claims, summarized the general criteria for establishing increased ratings, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in regard to the increased rating claims decided herein.

II.  Analysis

Disability evaluations are determined by comparing the Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pertinent to the rating period on appeal, the Board notes that during the pendency of this appeal, the Veteran had a period of active service from August 7, 2010, to August 28, 2011.  As such, his VA compensation was discontinued effective August 8, 2010, and then reinstated effective August 29, 2011, pursuant to 38 C.F.R. § 3.654, which provides that compensation will be discontinued for any period during which a veteran received active service pay.  Accordingly, in addressing the increased rating claims below, the Board will address, as appropriate, entitlement to higher ratings for the period prior to August 7, 2010, and entitlement to higher ratings for the period since August 29, 2011, albeit with due consideration of all of the evidence of record.  38 C.F.R. § 4.1.  Further, as the Veteran's increased rating claims on appeal were received on October 10, 2008, the rating period on appeal prior to August 7, 2010, extends from one year prior to October 10, 2008 in accordance with 38 C.F.R. § 3.400(o)(2).

Next, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Moreover, the Court has held that 38 C.F.R. § 4.59 ("painful motion") is not limited solely to claims involving arthritis of a joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Furthermore, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A.  Lumbar spine

The Veteran asserts that his low back disability is worse than as contemplated by his currently assigned 10 percent disability rating for the period prior to August 29, 2011, and 40 percent disability rating thereafter.  Specifically, during his April 2013 Board hearing and in a written statement dated in September 2009, he reported that his low back disability impairs his ability to put on sock and shoes, drive a standard vehicle, get in and out of vehicles, sit or stand for longer than five minutes, and enjoy activities such as fishing and sexual intercourse.

Back disabilities are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id.  Here, the Veteran's low back disability has been rated under Diagnostic Code 5243 pertaining to intervertebral disc syndrome, which can be rated under either the General Rating Formula or the IVDS Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a,  Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2013).

Under the IVDS Formula for intervertebral disc syndrome, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Following a review of the record, the Board finds that, when resolving doubt in favor of the Veteran, a 20 percent rating is warranted for the period prior to August 7, 2010.  In support of that finding is an August 2009 private treatment record that shows forward flexion of the thoracolumbar spine limited to 40 degrees, with pain.  Additionally, a March 2009 private MRI report states that Veteran has "straightening of the normal lumbar curvature most likely related to muscular spasm."  Both of those finding support a higher 20 percent rating for the Veteran's low back disability under the General Rating Formula.  38 C.F.R. § 4.71a.  The Board is cognizant that during a November 2008 VA examination, the Veteran exhibited forward flexion to greater than 60 degrees.  However, the private March 2009 findings suggest that, at times during the relevant period, the Veteran experienced more severe limitation of flexion, perhaps during flare-ups.  When the private 2009 findings are considered along with the Veteran's reports of functional impairment caused by his low back disability as documented in February 2009 and August 2009 private treatment records, the Board finds that the evidence more nearly approximate a higher 20 percent rating.  Thus, resolving doubt in his favor, the Board finds that a higher 20 percent rating, but not in excess thereof  is warranted for the lumbar spine disability prior to August 7, 2010.

For the same period, the Board finds that a rating in excess of 20 percent is not warranted under the General Rating Formula.  In this regard, at no time during the relevant period was forward flexion of the thoracolumbar spine limited to 30 degrees or less, nor was there favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  On the contrary, aside from the August 2009 private notation of forward flexion limited to 40 degrees discussed above, the relevant objective evidence - namely a November 2008 VA examination report - shows forward flexion limited to, at worst, 80 degrees, even considering complaints of pain on motion and stiffness.  While ongoing VA treatment records dating from August 2008 show complaints of back pain and even occasional use of a lumbar corset, they do not document forward flexion limited to 30 degrees or ankylosis.  Similarly, while private treatment records dated from February 2009 to March 2010 document complaints of back pain and spasms, they do not document forward flexion of the lumbar spine limited to 30 degrees or ankylosis.  Thus, a rating higher than 20 percent is not warranted for the period prior to August 7, 2010, under the General Rating Formula.  38 C.F.R. § 4.71a.  

Nor is a higher rating warranted prior to August 7, 2010, based on incapacitating episodes of IVDS.  During the November 2008 VA examination (and even a subsequent April 2011VA examination), the Veteran denied incapacitating episodes of IVDS, and VA treatment records dated through August 2011 when the 40 percent rating became effective, are negative for evidence of physician-prescribed bed rest due to the Veteran's low back disability.  While the Veteran has reported severe flare-ups of his spine disability that occur several times per year and last for days, such as reported during the April 2011 VA examination, those flare-ups have not been shown to require physician-prescribed bed rest.  The Board is cognizant that in March 2010, a private physician recommended rest for 72 hours.  However, it appears that the recommendation of rest was prompted by administration of an epidural block, and not due to an incapacitating episode of low back pain.  In any event, three days of physician-prescribed bed rest during a 12-month period does not more nearly approximate four weeks of incapacitating episodes to warrant a higher 40 percent rating under the IVDS Formula.  38 C.F.R. § 4.71a.  

Next, for the period since August 29, 2011, the Board finds that a rating higher than 40 percent is not warranted for the Veteran's low back disability, as the evidence does not show unfavorable ankylosis of the thoracolumbar spine.  On the contrary, during VA examination in August 2013, the Veteran demonstrated, at worst, forward flexion limited to 20 degrees and extension limited to 15 degrees, even considering additional limitation with repetitive use.  VA treatment notes during the relevant period are also negative for findings of unfavorable ankylosis of the lumbar spine and, further, show the Veteran to be relatively active.  Notably, in September 2011, March 2012, August 2012, and October 2013, the Veteran's general musculoskeletal range of motion was described as "intact," and in February 2014, he participated in circuit training as part of a weight loss program.  Even the Veteran's own testimony during his April 2013 Board hearing does not support unfavorable ankylosis, as the Veteran testified that he can bend over, albeit with pain.  Thus, as the record shows movement of the lumbar spine, there can be no finding of ankylosis, unfavorable or otherwise, and a higher 50 percent rating is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

Nor does the record support incapacitating episodes totaling six weeks during any 12-month period to warrant a higher rating under the IVDS Formula since August 29, 2011.  Here, while VA treatment records dating from September 2011 to February 2014 document ongoing complaints of chronic back pain, they are negative for evidence of physician-prescribed bed rest.  Similarly, an August 2013 VA examination report is negative for evidence of incapacitating episodes of IVDS.  The Board is cognizant that the Veteran's private physician recommended that the Veteran be off work and rest for three days in December 2012 and four days in February 2013.  However, such evidence does not approximate six weeks of incapacitating episodes to warrant a higher rating.  Thus, a rating in excess of 40 percent is not warranted under the IVDS Formula for the period since August 29, 2011.

The Board has also considered whether the Veteran's disability has presented an exceptional or unusual disability picture at any time during the periods on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected thoracolumbar spine disability throughout the entire period on appeal has been manifested by signs and symptoms including pain, stiffness, and limitation of motion.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion, as well as on neurologic abnormalities or based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   While the Veteran has reported difficulty with work, performing chores, as well as limitations on sitting, standing, walking, and driving, the Board points out that for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Additionally, to the extent that the Veteran has reported missing extensive work due to his back disability (including up to eight weeks as reported during an April 2011 VA examination), or that he is severely occupationally impaired due to his spine disability, the record shows that the Veteran has been able to maintain his employment as a physical education (P.E.) teacher throughout the entire period on appeal, which likely requires a significant amount of physical activity.  Indeed, even the December 2012 permanent profile of record from the Veteran's Reserve service shows that, while the Veteran is permanently restricted from the 2-mile run and sit-ups, he is not restricted from performing activities such as walking, swimming, biking, riding in a military vehicle, wearing body armor or load bearing equipment, or moving 40 pounds at least 100 yards while wearing protective gear.  

Further, he has not submitted evidence of accommodations at work, or evidence that he has received warnings regarding excessive absenteeism or an inability to perform his job, which the Board finds would be likely to occur if a teacher as significant time out of a school year as reported, or was otherwise physically incapable of performing his duties as a P.E. teacher.  In fact, during the November 2008 VA examination, the Veteran explicitly denied work accommodations or restrictions.  Furthermore, there are no more than three physician notes of record advising that the Veteran be off of work, and each time for only a number of days.  It is highly unlikely that the Veteran would be able to miss significant amounts of time during a school year and retain his job without at least doctor's note.  In any event, the Board finds probative that, despite the Veteran's reports of chronic back pain and inability to perform various activities throughout the record, he was generally able to perform his duties with the Reserves, swim in the ocean at times, continue to work as a P.E. teacher, and in June 2011, even reported that he had been playing softball during his active duty.  The Board finds it particularly noteworthy that, despite the Veteran's reports of an inability to perform various physical activities due to his low back, an April 2011 VA examiner noted the Veteran to have muscular lower extremities.  Such evidence supports that the Veteran has been able to remain active enough to have observably and noteworthy muscles in his legs.

Thus, the Board finds the Veteran's reports as to the severity of his low back disability offered during VA examinations, hearings, or written statements in support of his claim for benefits to be exaggerated and of significantly less probative value than the objective evidence of record.  In any event, the Veteran's schedular rating contemplates loss of working time due to exacerbations of the lumbar spine disability.  38 C.F.R. § 4.1.  Given the variety of ways in which the rating schedule contemplates functional loss for spine disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 

In sum, the Board finds that for the period prior to August 7, 2010, a 20 percent rating, but not higher, is warranted for the lumbar spine.  Further, for the period from August 29, 2011, a rating higher than 40 percent is not warranted.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher ratings, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Left Knee

The Veteran contends that he is entitled to increased ratings for his left knee disability, rated as noncompensable prior to August 7, 2010, and 10 percent disabling since August 29, 2011.  Specifically, in his September 2009 substantive appeal and during his April 2013 Board hearing, he asserts that a higher rating is warranted because, as a result of his left knee disability, he can hardly swim, has pain if he tries to ride a bike or run, and has to push himself up from the bed in the mornings.

Under Diagnostic Code 5260, a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; and a maximum 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent rating is assigned for extension limited to 15 degrees; a 30 percent rating is assigned for extension limited to 20 degrees; a 40 percent rating is assigned for extension limited to 30 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

Following a review of the record, the Board finds that for the period prior to August 7, 2010, a compensable rating is not warranted for the left knee based on limitation of motion, as the objective evidence does not show left knee flexion limited to 45 degrees or extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Indeed, during VA joint examinations in November 2008 and January 2009, left knee extension was full and flexion was limited to, at worst, 130 degrees, with pain.  VA and private treatment records during the period prior to August 7, 2010, also do not document limitation of left knee flexion limited to 45 degrees or extension limited to 10 degrees, though they do show complaints of knee pain and some tenderness to palpation.  Despite those complaints, during August 2008 VA treatment in which the Veteran complained of left knee pain, it was noted that his musculoskeletal range of motion was intact.  Similarly, an August 2009 private treatment record shows full left knee flexion to 140 degrees and extension limited to 5 degrees.  The records are otherwise silent for objective evidence of limited flexion or extension of the left knee to a compensable degree.  

The Board next finds that, for the period since August 29, 2011, a rating in excess of 10 percent is not warranted for the left knee based on limitation of motion, as the evidence does not show left knee flexion limited to 30 degrees or extension limited to 15 degrees.  Specifically, April 2011 and August 2013 VA examinations show full left knee extension and limitation of left knee flexion to, at worst, 95 degrees, but more recently, 125 degrees, even considering complaints of pain.  VA treatment notes during the relevant period are silent for objective evidence of limitation of left knee flexion or extension.  Instead, the Veteran's general musculoskeletal range of motion was noted to be intact in October 2013.

The Board has also considered whether a separate rating is warranted for left knee instability at any time during the periods on appeal prior to August 7, 2010, and since August 29, 2011.  38 C.F.R. § 4.14 (2013); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the evidence of record does not support entitlement to a separate rating at any time, as VA examiners in April 2011 and August 2013 explicitly noted no objective evidence of left knee instability on physical examination and no episodes of subluxation or dislocation.  Similarly, despite the Veteran's subjective report of instability during a November 2008 VA examination, that examiner did not note any positive objective findings of instability and explicitly noted no episodes of subluxation.  While the November 2008 examiner did not explicitly note the absence of instability, the Board finds it likely that any evidence of instability would have been noted had it been present, particularly given the Veteran's specific complaint as to the sensation of instability.  In this regard, the Board finds probative a prior November 2004 VA examination during which a VA examiner also expressly found that there was no evidence of left knee instability.  While that examination predates the period on appeal, it is consistent with subsequent VA examinations in April 2011 and August 2013 and supports that, even in November 2008, the Veteran did not have left knee instability.  Similarly, while a VA treatment noted dated in March 2010 references a knee brace, both VA and private treatment notes are negative for objective evidence of instability.  

The Board has considered the Veteran's competent report in November 2008 that he experiences a sensation of instability during ambulation.  However, while he is competent to describe his symptoms and perceptions, he is not competent to diagnose objective instability of the knee as determined through varus/valgus and/or anterior/posterior drawer testing, which requires medical training.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465,469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  In any event, the Board finds the objective evidence of record to be more probative than the Veteran's statements, and the objective evidence shows that the Veteran's left knee is not unstable.  Therefore, a separate rating for left knee instability under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.14 (2013); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Nor is a higher rating warranted under any other diagnostic code.  The Veteran has not alleged and the record does not otherwise show ankylosis of the knee or impairment of the tibia and fibula to warrant a higher rating under Diagnostic Code 5256 or 5262, respectively.  38 C.F.R. § 4.71a.  With respect to Diagnostic Codes 5258 and 5259, pertaining respectively to dislocated semilunar cartilage and symptomatic removal of semilunar cartilage, the Board similarly finds that a higher rating is not warranted.  Initially, prior to August 7, 2010, the evidence does not show symptomatic removal of semilunar cartilage or dislocated semilunar cartilage.  The record does not show that the Veteran underwent left knee surgery to remove cartilage during the relevant period, and October 2004 and April 2005 imaging of the left knee was normal.  Thus, absent evidence of symptomatic removal of semilunar cartilage, a higher 10 percent rating is not warranted for the period prior to August 7, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Similarly, absent evidence of dislocated cartilage with frequent episodes of locking, effusions, and pain, a higher 20 percent rating is not warranted under Diagnostic Code 5258 for the period since August 29, 2011.  The Board is cognizant that the Veteran reported one to three episodes of locking per month during the April 2011 VA joints examination, which could support a higher 20 percent rating.  However, there were no effusions reported at that time, and, significantly, imaging of the left knee has been normal.  As discussed, October 2004 and April 2005 imaging of left knee was normal, and the most recent VA examiner in August 2013 noted that there was no evidence of degenerative arthritis or patellar subluxation on x-ray testing, nor were there other significant findings.  Furthermore, the Veteran affirmatively denied episodes of dislocation during VA examinations in November 2008, April 2011, and August 2013, denied locking episodes in November 2008, and did not otherwise report any left knee locking in August 2013.  VA and private treatment notes are also negative for evidence of effusion or locking episodes.  Thus, notwithstanding the absence of objective evidence of dislocated semilunar cartilage for the period from August 29, 2011, the evidence does not show frequent episodes of locking, pain, and effusion into the left knee joint to more nearly approximate a higher 20 percent rating under Diagnostic Code 5258 for the period from August 29, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Finally, the Board has considered whether the Veteran's left knee disability has presented an exceptional or unusual disability picture at any time during the periods on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, specifically pain and limited motion, and provide for additional or more severe symptoms than currently shown by the evidence.  

While the Veteran has reported constant use of a knee brace, interference with work, difficulty performing chores, and various limitations on sitting, standing, walking, and driving, the Board points out that, despite those reports, the Veteran was noted to have muscular lower extremities in April 2011, was able to play softball in June 2011, muscle tone was adequate in October 2013, he was able to walk between 30 to 60 minutes in December 2013, and was participating in VA circuit training in February 2014.  Furthermore, he has not submitted evidence of accommodations at work, or evidence that he has received warnings regarding excessive absenteeism or an inability to perform his job.  In fact, during the November 2008 VA examination, the Veteran explicitly denied work accommodations or restrictions. 

Further, as discussed above with respect to the spine, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In any event, the Veteran's schedular rating contemplates loss of working time due to exacerbations of the left knee disability.  38 C.F.R. § 4.1.  Given the variety of ways in which the rating schedule contemplates functional loss for knee disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 

In sum, the Board finds that a compensable rating for the left knee is not warranted for the period prior to August 7, 2010, nor is a rating in excess of 10 percent warranted for the period from August 29, 2011.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher ratings, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


C.  Hemorrhoids

The Veteran contends that he is entitled to higher ratings for his service-connected hemorrhoids, rated as noncompensable prior to August 7, 2010, 10 percent disabling from August 29, 2011, to August 5, 2013, and 20 percent disabling from August 6, 2013.  More specifically, in a September 2009 substantive appeal and during an April 2013 Board hearing, the Veteran asserted that a higher rating is warranted based on his symptoms of itching, bleeding, and pain, and because he has to use jelly every time he has a bowel movement to avoid bleeding.

Under Diagnostic Code 7336 pertaining to internal and external hemorrhoids, a higher 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  38 C.F.R. § 4.114, DC 7336.  A 20 percent rating is for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

For the period prior to August 29, 2011, the Board finds that, while the evidence does not show large or thrombotic hemorrhoids that are irreducible, the frequency and nature of the Veteran's hemorrhoid symptoms more nearly approximated moderately-severe symptomatology to warrant a compensable 10 percent rating, but no higher.  In this regard, while all the criteria for a higher rating are not met for that period, the Veteran occasionally presented with symptoms contemplated by higher 10 and 20 percent ratings. 

Specifically, the record shows that during August 2008 VA treatment, the Veteran was found to have external hemorrhoids and fissure, which is a specific criterion for a higher 20 percent rating.  However, shortly thereafter, during a November 2008 VA examination, the Veteran reported only occasional bleeding from hemorrhoids, and on physical examination, while there were 1.5 centimeters internal hemorrhoids and 1 centimeter external hemorrhoids, they were reducible and there was no evidence of fissures, thrombosis, rectal prolapse, excessive redundant tissue, or bleeding.  Such findings in November 2008 are generally consistent with the currently-assigned noncompensable rating for hemorrhoids that are mild or moderate.  

Thereafter, the Veteran continued to complain about persistent hemorrhoids and anal itching, worse with constipation, during VA treatments in February 2009, September 2009, February 2010, and August 2010.  Notably, the Veteran does not appear to have been physically examined during those visits.  Then, during an April 2011 VA examination (while the Veteran was on active duty), physical examination revealed excessive redundant tissue, which is also a criterion for a higher 10 percent rating.  The Veteran further reported rectal bleeding every day upon passing stools due to constipation, and recurrence four or more times per year, which also supports a higher 10 percent rating.  However, at that time, the hemorrhoids were described as medium internally, small externally, and reducible, and there was no evidence of fissures, prolapse, thrombosis, or bleeding.  Such findings are consistent with a noncompensable rating.

Given the varying nature of the Veteran's hemorrhoid condition prior to August 29, 2011, during which time he variously presented with symptoms consistent with the criteria for a noncompensable rating, a 10 percent rating, and even a higher 20 percent rating, the Board finds that the Veteran's hemorrhoid condition more nearly approximated the criteria for a 10 percent rating.  In this regard, while his condition appears to be manifested by mild to moderate hemorrhoids that are reducible and not thrombosed, he has on occasion presented with excessive redundant tissue and frequent recurrences for a higher 10 percent rating, as well as a criterion (fissure) necessary for an even higher 20 percent rating.  Thus, resolving doubt in favor of the Veteran, a 10 percent rating is warranted prior to August 29, 2011.  38 C.F.R. §  § 4.114, DC 7336.

However, the Board finds that a higher 20 percent rating is not warranted for the same period.  Indeed, although the Veteran presented with one symptom necessary for a higher 20 percent rating in August 2008 and has more recently reported daily bleeding, there has been no objective evidence of fissure since August 2008, no diagnosis of anemia, and no objective evidence of bleeding during VA examinations or VA treatment.  Thus, the Board finds that a higher 20 percent rating is not warranted for the period prior to August 7, 2010.

Nor is a higher 20 percent rating warranted for the period from August 29, 2011, to August 6, 2013, as there is no evidence anemia or fissure during that period.  Indeed, the evidence during that period essentially consists of the Veteran's April 2013 Board hearing testimony during which he reported daily bleeding and testified that he has to use jelly every time he has a bowel movement to avoid bleeding.  Even considering the Veteran's testimony of daily bleeding, secondary anemia was not found during VA examination on August 7, 2013, and physical examination revealed no fissures.  Thus, it is unlikely that the Veteran had secondary anemia or fissures prior to August 7, 2013.  Further, at that time, hemorrhoids were noted to moderate in nature, and were not large, thrombosed, or irreducible, which are consistent with a noncompensable rating.  Thus, the Board finds that the totality of the evidence more nearly approximates the 10 percent rating already assigned for the period from August 29, 2011, to August 6, 2013.

The Board next notes that from August 7, 2013, the Veteran has been assigned the maximum schedular rating for his hemorrhoid condition.  The rating schedule does not provide for a higher rating and therefore, a rating in excess of 20 percent is denied.

The Board has considered whether a higher or separate rating is warranted under any other diagnostic code for any period on appeal, and finds that such a rating is not warranted.  VA examiners in November 2008, April 2011, and August 2013 explicitly found no evidence of impaired sphincter control, stricture of the rectum or anus, prolapse of the rectum, or fistula in ano to warrant a separate compensable rating under Diagnostic Codes 7332-7335.  While the Veteran did report during an April 2011 VA examination that he has occasional fecal leakage, he was not found to have impaired sphincter control, and he did not indicate that the leakage was moderate.  Nor did he otherwise complain of any leakage during VA or private treatment throughout the periods on appeal.  Thus, the Board finds it reasonable to conclude that any leakage, if present, was neither constant nor moderate in nature to warrant a higher or separate compensable rating under Diagnostic Code 7332.  38 C.F.R. § 4.116, Diagnostic Code 7332.  Indeed, the Board finds it likely that had the Veteran experienced either constant mild leakage or occasional moderate leakage, he would have mentioned it while seeking treatment for other hemorrhoid symptoms including itching and pain.  

As for extraschedular consideration, the Board finds that the rating criteria reasonably describe the hemorrhoids disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  As detailed, the Veteran's hemorrhoids-related complaints and symptoms, including bleeding, redundant tissue, and fissures, are contemplated by the Rating Schedule's established criteria, and the Board has considered the Veteran's other complaints such as pain and itching, as well as the overall impact of his disability, in finding that a higher rating is warranted for the period prior to August 29, 2011.  The record does not otherwise show frequent hospitalizations or marked interference with employment, and some occupational impairment is contemplated by his schedular disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The assigned ratings are adequate, and the Board finds that no further analysis is necessary under Thun, 22 Vet. App. 111.  Referral under 38 C.F.R. § 3.321 is not warranted. 

In sum, the Board finds that prior to August 7, 2010, a higher 10 percent rating is warranted for the Veteran's hemorrhoid disability.  However, neither higher nor separate ratings are warranted for any other period on appeal, and to that extent, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

For the period prior to August 7, 2010, a 20 percent rating, but not higher, for service-connected lumbar spine right paracentral disc protrusion of L4-L5 is granted.

For the period since August 29, 2011, a disability rating in excess of 40 percent for service-connected lumbar spine right paracentral disc protrusion of L4-L5 is denied.

For the period prior to August 7, 2010, a compensable rating for a service-connected left knee disability is denied.
  
For the period since August 29, 2011, a rating in excess of 10 percent for a service-connected left knee disability is denied.

For the period prior to August 7, 2010, a 10 percent rating, but not higher, for service-connected hemorrhoids is granted.

For the period from August 29, 2011, to August 6, 2013, a disability rating in excess of 10 percent for service-connected hemorrhoids is denied.

For the period since August 6, 2013, a disability rating in excess of 20 percent for service-connected hemorrhoids is denied.


REMAND

Following a review of the record, the Board finds that the issue of service connection for a right knee disability requires remand for further development.

The Veteran contends that he injured his right knee in September 2008 after running for an annual physical fitness test (AFPT) for the Reserves.  His contention is supported by a September 2008 line of duty determination that indicates that the Veteran experienced right knee pain after APFT training.  Examination was normal, but an x-ray revealed minimal degenerative changes of the right knee and an MRI showed a tear and tiny Baker's cyst.

In January 2009, a VA examiner diagnosed degenerative joint disease, posterior horn meniscus tear, and a tiny baker's cyst, and opined that the Veteran's right knee disability was not related to service.  The examiner noted that mild degenerative joint disease is a longstanding process that takes years to develop and is due to the natural aging process.  The examiner also concluded that, in the absence of right knee trauma, the posterior horn tear of the medial meniscus is also due to the natural aging process.  However, the examiner did not offer an opinion on aggravation, nor was the rationale offered particularly persuasive with respect to the meniscal tear, particularly given that the Veteran was found to have the tear in September 2008 just after complaining of right knee pain that started with a run during AFPT.  The Board also notes, however, that while the Veteran denied right knee complaints during a November 2004 VA examination and imaging of the knees in October 2004 was normal, the Veteran did report during August 2008 VA treatment, prior to September 2008 APFT, that he was starting to have right knee pain.  

Thus, it remains unclear whether the Veteran had any right knee disability prior to his period of ACDUTRA in September 2008, and whether and right knee disability was incurred in or aggravated by his AFPT in September 2008.  The Board finds that an addendum opinion is necessary to determine whether the Veteran currently has a right knee disability that was incurred in or aggravated by a period of active service, including active duty for training.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who conducted the January 2009 examination for an addendum opinion.  If that examiner is not available, then obtain an opinion from another qualified examiner.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  The examiner is requested to respond to the following, as appropriate:

(a)  For each diagnosed right knee disability of record, to include degenerative joint disease and posterior horn meniscus tear, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred in or aggravated by military service?  

(b)  In particular, is there any relation between any current right knee disability and injury to the right knee sustained during annual physical fitness training in September 2008?  In other words, did the Veteran's training in September 2008 cause or aggravate any current right knee disability, to include degenerative joint disease or meniscus tear?

(c)  In responding to each of the above questions, a complete rationale must be provided for any opinion offered.  The examiner(s) should consider all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered. 

2.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record. 

3.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


